       Case 1:19-cv-00895-RDA-JFA Document 1-2 Filed 07/08/19 Page 1 of 1 PageID# 10

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 73.12.84.139

ISP: Comcast Cable
Physical Location: Stafford, VA



Hit Date UTC            File Hash                                        Title
06/01/2019 10:28:52     4C46F34F2008E346FCD584E5844F79213DEC44F5         Everybody Plays Three Ways

05/15/2019 19:02:02     0795957EB77B0C2ECD7C669292F5FD28BC3629CA         Four Way In 4K

05/15/2019 18:50:05     F8D11A4D5C5BB3A07DCBB5E150E9E040DFF6E319         Moving Day Sex

12/31/2017 13:32:45     C06868491BB3010DC2292A25CF658979195D0F4D         Sex For Three By The Sea

12/30/2017 03:58:50     507D295A735F5464F4C3DB79DC495B3077D31578         Piano Concerto

07/02/2017 13:26:27     9D5CDFEA75C245C909F33367BD777FF3CD69C916         The Cabin And My Wood

07/02/2017 13:16:40     9ACCD9F498769C3E61D1934C9237406ACF9D11DE         The Call Girl


Total Statutory Claims Against Defendant: 7




                                                  EXHIBIT A
EVA465
